Citation Nr: 0533138	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $1,413.33 
awarded pursuant to Chapter 30, Title 28, United States Code, 
for enrollment in an educational institution.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had unverified active service from March 1998 to 
June 2000.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $1,413.33 on 
the basis that it would not be against equity and good 
conscience.  

The veteran requested, on his substantive appeal form filed 
in September 2003, a personal hearing before a Veterans Law 
Judge in Washington, D.C.; however, he did not appear for 
such hearing scheduled in February 2004.  

In May 2005, the Board remanded the case to the RO for 
additional development, and following completion the case was 
returned to the Board for its consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period from June 24, 2002 to August 17, 2002, the 
veteran was paid $1,413.33 in Chapter 30 educational 
assistance benefits for enrollment in an educational 
institution, when he was not due such amount by reason of 
nonattendance, thus creating an overpayment of $1,413.33.  

3.  The veteran was solely at fault in the creation of the 
overpayment of Chapter 30 educational assistance benefits in 
the amount of $1,413.33 by virtue of his nonattendance; fault 
on the part of the VA or mitigating circumstances have not 
been shown.  

4.  Recovery of the overpayment of Chapter 30 educational 
assistance benefits would deprive the veteran of the ability 
to provide for life's basic necessities.  

5.  Recovery of the overpayment would defeat the purpose of 
the benefit, as it would deprive the veteran of educational 
opportunities that would prepare him to help support himself.  

6.  Failure to repay the debt would result in unjust 
enrichment to the veteran.  

7.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.  


CONCLUSION OF LAW

Recovery of an overpayment of educational assistance benefits 
in the amount of $1,413.33 awarded pursuant to Chapter 30, 
Title 38, United States Code, for enrollment in an 
educational institution from June 24, 2002 to August 17, 2002 
would be against equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, it does not appear that the 
VCAA is applicable to claims such as the one decided herein.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In any case, the 
Court has also concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's completely favorable 
decision with regard to this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

II.  Merits of Request for Waiver

In this case the Board must first determine whether the debt 
was properly created.  The veteran does not contest the 
matter of the creation of the overpayment.  In any case, a 
review of the record shows that the veteran was paid Chapter 
30 educational assistance benefits in the amount of $1,413.33 
for the period from June 24, 2002 to August 17, 2002.  Such 
payment was made on the basis of enrollment in an educational 
institution during that period.  However, it was subsequently 
discovered that the veteran did not attend class during that 
period.  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
See 38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 
(2005).  VA will not pay benefits for a course from which the 
veteran withdraws or receives a nonpunitive grade unless: 1) 
the veteran withdraws because he is ordered to active duty; 
or 2) there are mitigating circumstances, and the veteran 
submits a written description and supporting evidence of the 
circumstances to the VA within one year from the date the VA 
notifies him that he must submit the mitigating circumstances 
and evidence, or at a later date if the veteran is unable to 
show good cause as to why the one-year time limit should be 
extended.  See 38 U.S.C.A. §§ 3034, 3680 (West 2002); 38 
C.F.R. §§ 21.4136; 21.7139 (2005).  

Thus, the RO properly terminated the veteran's educational 
assistance effective June 24, 2002, which is in accord with 
38 C.F.R. § 21.4135 (e) (2005), pertaining to the effective 
date of discontinuance of educational assistance allowances 
where the course was not satisfactorily completed or 
withdrawn from.  For the overpayment period in issue (June 
24, 2002 to August 17, 2002), the veteran was paid $1,413.33 
in educational assistance benefits when he was entitled to 
$0, thereby creating an overpayment of $1,413.33.  
Accordingly, the Board concludes the overpayment of Chapter 
30 educational assistance benefits was properly created.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee on Waivers in its January 2003 decision determined 
that a waiver of recovery of an overpayment of $1,413.33 in 
educational assistance benefits was not precluded by a 
finding of fraud or misrepresentation.  As the Board is in 
accord with this finding, the Board's decision on the present 
issue will be limited to the determination of whether or not 
waiver of recovery of the overpayment of educational 
assistance benefits is warranted on the basis of equity and 
good conscience.

The RO's Committee on Waivers denied the veteran's claim for 
waiver on the basis that recovery of the overpayment would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  The standard of "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt.  As noted, 
VA will not pay Chapter 30 benefits where a course was not 
satisfactorily completed or withdrawn from.  38 C.F.R. 
§§ 21.4136, 21.7139 (2005).  During the period of June 24, 
2002 to August 17, 2002, the veteran was enrolled in 
undergraduate college classes, which he did not complete.  He 
did not present any mitigating circumstances for 
consideration as to why he did not complete his school term.  
38 C.F.R. §§ 21.4136 (a),(b); 21.7139 (a) (2005).  
Consequently, the Board finds that the veteran was at fault 
in the creation of the $1,413.33 overpayment.

As to whether there was any fault on the part of the VA that 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  The VA, upon 
learning of the veteran's nonattendance, took prompt action 
to terminate his educational assistance benefits for the 
school term in question.  It is clear that the veteran's 
actions caused the overpayment without any fault on the part 
of the VA to offset his fault.  The veteran himself has 
indicated in statements that his attendance at school has 
been "irregular," that he had financial difficulties at 
that time, and that he would repay the amount owed to VA if 
he was presently able to afford.  In short, the Board finds 
that the veteran was solely responsible for the overpayment 
in this case.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, financial status reports were received in 
October 2002 and August 2003.  The report received in October 
2002 shows that the veteran's monthly net income exceeded his 
monthly expenses by $48.16.  However, the report received in 
August 2003 shows that his monthly expenses exceeded his 
monthly net income by $214.34.  He indicated on the report 
that his filing for bankruptcy was imminent.  The evidence 
subsequently associated with the file indicates that the 
veteran did in fact file for bankruptcy but that his case was 
dismissed by the bankruptcy court in October 2003 for failure 
to appear and submit to examination at a meeting of 
creditors.  In a letter received in August 2005, the veteran 
stated that he was not working and had no income or assets.  
He further indicated that if he had income, he would be 
making regular payments to VA to repay his debt.  

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities.  The financial status reports showed a 
small monthly surplus in October 2002, but that the veteran's 
status changed nearly a year later to the extent that he had 
a large monthly deficit.  Moreover, the latest communication 
from the veteran reveals that he has no income or assets.  In 
view of the foregoing, it appears that repayment of the 
$1,413.33 debt would endanger his ability to provide for 
basic necessities.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, it appears that the 
purpose of the benefits would be defeated.  The VA 
educational assistance program under Chapter 30 is extended 
to veterans for the purpose of assisting in them in their 
readjustment to civilian life after their separation from 
military service and to extend the benefits of a higher 
education to qualifying men and women who might not otherwise 
be able to afford such an education, among other reasons.  
38 C.F.R. § 3001 (West 2002).  In his latest correspondence 
received in August 2005, the veteran stated that he planned 
on enrolling in university classes in January 2006.  It 
appears that he is attempting to avail himself of educational 
opportunities, in order that he may support himself.  Here, 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement.  VA made 
payments of benefits based on his attendance and completion 
of classes during the term of June 24, 2002 to August 17, 
2002; however, he did not complete those classes for which he 
had received benefits.  Under such circumstances, it would 
constitute unjust enrichment to allow the veteran to retain 
the money to which he was not entitled.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

The Board has carefully considered each of the elements used 
in determining whether or not it would be against equity and 
good conscience to waive recovery of the veteran's 
indebtedness.  While the veteran is clearly at fault in the 
creation of the debt and failure to repay the debt would 
result in unfair gain to him, the Board in this case has 
given particular weight to the factor of whether collection 
of the debt would not deprive him of basic necessities and 
create a financial hardship.  That factor is in his favor.  
Accordingly, the Board finds that it would be against equity 
and good conscience to collect the veteran's indebtedness.  
Therefore, waiver of recovery of the overpayment in the 
amount of $1,413.33 is warranted.


ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits in the amount of $1,413.33 awarded 
pursuant to Chapter 30, Title 28, United States Code, for 
enrollment in an educational institution, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


